Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 06/16/2022 has been entered. Claims 1-12 and 14-16 are currently pending in this application.
Applicant’s arguments, see Pages 6-10, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-12 and 14-16 have been fully considered and are persuasive. The rejections of claims 1-12 and 14-16 has been withdrawn.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a liquid crystal display device as set forth in claims 1-12 and 14-16.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display device comprising: a liquid crystal panel; and a control circuit, the liquid crystal panel including sub-pixels and including an active matrix substrate, a liquid crystal layer, and a color filter substrate, the sub-pixels including a red display unit, a green display unit, and a blue display unit, the red display unit consisting of a first red sub-pixel selected from an odd-number line and a second red sub-pixel selected from an even number line and adjacent to the first red sub-pixel, the green display unit consisting of a first green sub-pixel selected from the odd-number line and a second green sub-pixel selected from the even number line and adjacent to the first green sub-pixel, the blue display unit consisting of a first blue sub-pixel selected from the odd-number line and a second blue sub-pixel selected from the even number line and adjacent to the first blue sub-pixel, the active matrix substrate including a first substrate, and first electrodes and second electrodes, the color filter substrate including a second substrate, a color filter, and a third electrode, either the first electrodes or the second electrodes arranged with electrical connection over the sub-pixels, the third electrode not superimposed with at least a portion of each of optical openings in a plan view and arranged with electrical connection, the control circuit configured to switch between application of alternating voltage and application of constant voltage to the third electrode; the control circuit configured to apply alternating voltage to the third electrode in a first display mode that allows a first image to be observed in a narrow viewing angle range including a direction normal to the liquid crystal panel; the control circuit configured to apply constant voltage, which is common to the first electrodes or the second electrodes, to the first electrode in a second display mode that allows the first image to be observed in a wide viewing angle range including the narrow viewing angle range, wherein “the control circuit in the first display mode configured to supply image signals to the sub-pixels so as to allow a second image, different from the first image, to be observed in the wide viewing angle range and to be superimposed with the first image to make the first image less perceivable in the following manner (a) or (b), thus causing one of the first red sub-pixel and the second red sub-pixel, one of the first green sub-pixel and the second green sub-pixel, and one of the first blue sub-pixel and the second blue sub-pixel to be in display for the first image while the other of the first red sub-pixel and the second red sub-pixel, the other of the first green sub-pixel and the second green sub-pixel, and the other of the first blue sub-pixel and the second blue sub-pixel to be in a black display. (a) applying common voltage to the second electrodes while applying different magnitudes of voltage to two of the first electrodes corresponding to the respective first red sub-pixel and second red sub-pixel, applying different magnitudes of voltage to two of the first electrodes corresponding to the respective first green sub-pixel and second green sub-pixel, and applying different magnitudes of voltage to the respective first blue sub-pixel and second blue sub-pixel; or (b) applying common voltage to the first electrodes while applying different magnitudes of voltage to two of the second electrodes corresponding to the respective first red sub-pixel and second red sub-pixel, applying different magnitudes of voltage to the respective first green sub-pixel and second green sub-pixel, and applying different magnitudes of voltage to the respective first blue sub-pixel and second blue sub-pixel” in combination with the other required elements of the claim. 
Claims 2-12 and 14-16 are allowable due to their dependency.
The most relevant reference, Chung (US 2016/0341987) in view of Chung (US 2021/0149511), Yeh (US 2013/0100112) and Jiang (US 2017/0192263) only discloses a liquid crystal display device comprising: a liquid crystal panel; and a control circuit, the liquid crystal panel including sub-pixels and including an active matrix substrate, a liquid crystal layer, and a color filter substrate, the sub-pixels including a red display unit, a green display unit, and a blue display unit, the red display unit consisting of a first red sub-pixel selected from an odd-number line and a second red sub-pixel selected from an even number line and adjacent to the first red sub-pixel, the green display unit consisting of a first green sub-pixel selected from the odd-number line and a second green sub-pixel selected from the even number line and adjacent to the first green sub-pixel, the blue display unit consisting of a first blue sub-pixel selected from the odd-number line and a second blue sub-pixel selected from the even number line and adjacent to the first blue sub-pixel, the active matrix substrate including a first substrate, and first electrodes and second electrodes, the color filter substrate including a second substrate, a color filter, and a third electrode, either the first electrodes or the second electrodes arranged with electrical connection over the sub-pixels, the third electrode not superimposed with at least a portion of each of optical openings in a plan view and arranged with electrical connection, the control circuit configured to switch between application of alternating voltage and application of constant voltage to the third electrode; the control circuit configured to apply alternating voltage to the third electrode in a first display mode that allows a first image to be observed in a narrow viewing angle range including a direction normal to the liquid crystal panel; the control circuit configured to apply constant voltage, which is common to the first electrodes or the second electrodes, to the first electrode in a second display mode that allows the first image to be observed in a wide viewing angle range including the narrow viewing angle range, wherein the control circuit in the first display mode configured to supply image signals to the sub-pixels so as to allow a second image, different from the first image, to be observed in the wide viewing angle range and to be superimposed with the first image to make the first image less perceivable. However they do not teach or suggest that “the control circuit in the first display mode configured to supply image signals to the sub-pixels so as to allow a second image, different from the first image, to be observed in the wide viewing angle range and to be superimposed with the first image to make the first image less perceivable in the following manner (a) or (b), thus causing one of the first red sub-pixel and the second red sub-pixel, one of the first green sub-pixel and the second green sub-pixel, and one of the first blue sub-pixel and the second blue sub-pixel to be in display for the first image while the other of the first red sub-pixel and the second red sub-pixel, the other of the first green sub-pixel and the second green sub-pixel, and the other of the first blue sub-pixel and the second blue sub-pixel to be in a black display. (a) applying common voltage to the second electrodes while applying different magnitudes of voltage to two of the first electrodes corresponding to the respective first red sub-pixel and second red sub-pixel, applying different magnitudes of voltage to two of the first electrodes corresponding to the respective first green sub-pixel and second green sub-pixel, and applying different magnitudes of voltage to the respective first blue sub-pixel and second blue sub-pixel; or (b) applying common voltage to the first electrodes while applying different magnitudes of voltage to two of the second electrodes corresponding to the respective first red sub-pixel and second red sub-pixel, applying different magnitudes of voltage to the respective first green sub-pixel and second green sub-pixel, and applying different magnitudes of voltage to the respective first blue sub-pixel and second blue sub-pixel” in combination with the other required elements of the claim.
Chung (US 2020/0159050), Moriwaki (US 2015/0346564) and Miyatake (US 2014/0062984) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871